ITEMID: 001-88665
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF AKULININ AND BABICH v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 3 - Prohibition of torture (Substantive aspect);Violation of Article 3 - Prohibition of torture (Procedural aspect)
JUDGES: Anatoly Kovler;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Volodymyr Butkevych;Zdravka Kalaydjieva
TEXT: 6. The applicants were born in 1983 and 1981 respectively and live in Moscow.
7. On 14 September 2000 the first applicant was arrested on suspicion of having hijacked a car together with the second applicant and a Mr F., and was brought to Fili-Davydkovo police station. According to the first applicant, three police officers beat him severely, kicking him in the head and back, to force him to confess to twenty-five hijacking incidents which had occurred in that district of Moscow. After his resistance had worn down, the first applicant wrote a statement, prompted by the police officers, confessing to a car theft. The record of his arrest was drawn up at 3 p.m.
8. On the same day police officers arrested the second applicant. The second applicant submitted that on his arrest he had been placed in the boot of a car and had been brought to Fili-Davydkovo police station, where police officers had beaten him up and had forced him to confess to a car theft.
9. On 15 September 2000 the acting Kuntsevo district prosecutor questioned the applicants about their participation in hijacking incidents and authorised their release on their own recognisance. According to the Government, the applicants did not complain to the prosecutor about any police brutality.
10. On 16 and 18 September 2000 the applicants were examined in hospital no. 79 in Moscow. The first applicant was diagnosed with a compression fracture of the bodies of the 1st and 2nd vertebrae and the second applicant was diagnosed with injuries to the right side of the chest and neck. The first applicant was suffering from severe back pain, for which he was prescribed treatment and given a medical corset. For approximately four months he wore the corset and underwent medical treatment.
11. The applicants complained to the Kuntsevo district prosecutor that they had been ill-treated in the police station after their arrest. In November 2000 the Kuntsevo district prosecutor’s office initiated an inquiry into the applicants’ complaints.
12. On 22 January 2001 a senior assistant of the Kuntsevo district prosecutor declined to institute criminal proceedings against the police officers, finding no criminal conduct in their actions (Article 5 § 2 of the Code of Criminal Procedure). The decision read as follows:
“On 16 and 18 September 2000 the Fili-Davydkovo [police department] was informed by hospital no. 79 in Moscow that on those dates Mr F., [the second applicant] and [the first applicant] had on their own initiative requested medical assistance at hospital no. 79, where Mr F.... was diagnosed with..., [the second applicant] was diagnosed with an injury to the neck and the right side of the chest and [the first applicant] was diagnosed with a compression fracture of the 1st and 2nd vertebrae. Mr F., [the second applicant] and [the first applicant] explained that on 14 September 2000 they had been beaten up by police officers in Fili-Davydkovo police station.
...
[The first applicant], a minor, questioned in the presence of his mother, stated that on the night on 14 September 2000 he, Mr F. and [the second applicant] had hijacked two cars...; he had been arrested by police officers and brought to the duty unit of Fili-Davydkovo police station; after his arrest, on 14 September 2000 at approximately 8.30 a.m. a police officer, whom [the first applicant] could not name, had entered the duty unit of Fili-Davydkovo police station and had taken [the first applicant] to his office on the second floor. In the course of the interview the police officer had urged [the first applicant] to confess to having committed a crime, kicked him several times in the small of the back and at the same time demanded that [the first applicant] confess to several other hijackings which he had not committed. Other police officers in plain clothes had entered the office where [the first applicant] was being questioned; they had hit [the first applicant] in different parts of his body and had demanded that he name the persons with whom he had committed criminal offences on 14 September 2000 and indicate their addresses. After his written confession ... had been obtained, he had been brought back to the duty unit of FiliDavydkovo police station. On 15 September 2000, after a measure of restraint in the form of a written undertaking had been imposed, [the first applicant] had been sent home. On 18 September 2000 he had sought medical assistance at hospital no. 79, where he had been diagnosed with a compression fracture of the 1st and 2nd vertebrae and had undergone treatment until 19 December 2000.
According to forensic medical report no. 7867/17801 of the Bureau of Forensic Medicine, when [the first applicant] requested a medical examination no injuries were recorded on his body and the diagnosis of ‘an injury of the lumbar spine’ was not confirmed by objective clinical data and could not be subjected to forensic medical identification.
When questioned on 15 September 2000 by the acting Kuntsevo district prosecutor, [the first applicant] stated that on 14 September 2000 he had been arrested by police officers on suspicion of having stolen cars in the district under the jurisdiction of the Fili-Davydkovo police department. He did not complain about the conduct of the police officers, stating that the police officers had not used force or any other pressure against him.
The mother of the minor, [the first applicant], Ms A., who was questioned in the presence of Ms L., a lawyer from no. 10 Bar Association, stated that on 14 September 2000 at approximately 6 p.m. she had received a phone call from Fili-Davydkovo police station and had been informed that her son had been arrested on suspicion of a crime and had been kept in Fili-Davydkovo police station. On 14 September 2000 at approximately 7.30 p.m., Ms A. arrived at Fili-Davydkovo police station. From a conversation with an investigator she learned that her son had been arrested for having committed a hijacking in the district under the jurisdiction of the Fili-Davydkovo police department. The investigator allowed her to see and give food to her son. During a conversation in Fili-Davydkovo police station on 14 September 2000 her son did not complain about the state of his health and did not say anything about being beaten by police officers. On 15 September 2000 at 5.50 p.m. Ms A. took her son home... On 16 September 2000 her son complained to her of pain in his back and claimed that he had been beaten up by police officers in Fili-Davydkovo police station. Ms A. did not attribute sufficient weight to her son’s complaints and decided to treat him herself. On 18 September 2000 she and her son sought medical assistance at hospital no. 79, where he was diagnosed with a compression fracture of the 1st and 2nd vertebrae. Her son underwent treatment and was on sick leave from 18 September to 19 December 2000.
...
[The second applicant] gave similar explanations, asserting that on 16 September 2000 he had sought medical assistance at hospital no. 79, where he had been diagnosed with an injury to the neck and [an injury] to the right side of the chest; he had not requested sick leave. He did not make any claims in respect of the police officers.
An investigator from the Fili-Davydkovo police department, ... Mr E., stated that on 14 September 2000, ... [the first applicant] had been arrested at 3 p.m. ... and [the second applicant] at 9 p.m.; they had been questioned as suspects in relation to criminal case no. 6533 ... in the presence of a lawyer, Mr M. In the course of the interview the arrested persons did not make any complaints in respect of the police officers and did not complain about the state of their health; after a measure of restraint in the form of a written undertaking had been imposed, they were released on 15 September 2000.
Mr L., a police officer at Fili-Davydkovo police station, explained during questioning that ... he had not questioned [the first and second applicants], the arrested persons, and had not obtained any written statements from them; he had not used any physical or psychological pressure against them.
Another police officer, Mr Sh., stated during questioning that on 15 September 2000 he had been in his office, no. 23. An arrested person ([the first applicant], as it transpired later) suspected of having committed a hijacking had been there. The police officers, whose last names he did not know because he had worked in the police station for only about two months, had questioned [the first applicant]. The police officers asked [the first applicant] questions pertaining to car thefts; they had not used any physical, psychological or other pressure against [the first applicant].
A junior police officer of the Fili-Davydkovo police department, Mr Ma., gave a similar statement, asserting at the same time that when [the second applicant] had been brought from [his] place of residence he had not put him under any physical, psychological or other pressure. The arrestees had voluntarily, without duress, given statements pertaining to hijackings committed in the district under the jurisdiction of the Fili-Davydkovo police department.
Another police officer, Mr A., stated when questioned that on 14 September 2000 he had had a conversation with [the first applicant], who had informed him that he, Mr F. and [the second applicant] had stolen cars in the district covered by the police department. When he had talked to [the first applicant], he had not used any physical or other pressure against [him]. Moreover, he, Mr A., had been involved in [the second applicant’s] transfer [to the police station]. During the transfer Mr A. and the other police officers had not used any force or other pressure against the arrestees. After [the second applicant] and Mr F. had been brought to the police station, Mr A. had talked to them in his office about car thefts committed by them. Mr F. and [the second applicant] had voluntarily, without duress, confessed to two hijackings in the district of the police department. Mr A. had not used physical, psychological or other pressure against the arrestees.
Hence, no objective data and evidence confirming the use of physical or other pressure by the police officers against [the first and second applicants] ...was gathered during the inquiry.
In view of the above, [I] conclude that there is no indication of a criminal offence ... in the police officers’ actions.
However, the inquiry established that a minor, [the first applicant], had been held for a protracted period in Fili-Davydkovo police station before an investigator took the decision to detain [the applicants] ... Following [the first applicant’s arrest] at 3 p.m.... and [the second applicant’s] arrest at 9 p.m., they were held in the duty unit of Fili-Davydkovo police station and were not transferred to the detention unit at Krylatskoye police station. On discovering these violations of the law the prosecutor’s office issued a decision addressed to the head of the Fili-Davydkovo police department.”
The decision of 22 January 2001 was not served on the applicants.
13. The applicants were committed to stand trial before the Kuntsevo District Court of Moscow (“the District Court”). On 9 February 2001 the District Court, composed of the presiding judge B. and two lay assessors P. and F., remitted the criminal case for additional investigation and dismissed the request for release of the second applicant, who had been remanded in custody on 22 November 2000. The District Court held that “the defendants had committed serious criminal offences” and that there were no grounds for releasing the second applicant. The lawyer for the first applicant, Ms Moskalenko, appealed against that decision, but later withdrew her statement of appeal.
14. On 24 May 2001 the applicants’ lawyers complained to the Kuntsevo District Court about the beating in the police station. They noted that a similar complaint about police brutality had been raised before the Kuntsevo district prosecutor’s office. The lawyers insisted that the results of the prosecutor’s inquiry were unknown to them and their clients and asked the District Court to request the materials from the inquiry.
15. On 25 May 2001 the trial began. The District Court was composed of the presiding judge B. and two lay assessors, B. and G. The applicants’ lawyers, relying on Articles 59 § 3 and 61 of the Code of Criminal Procedure, unsuccessfully sought the removal of the presiding judge, alleging her personal bias against the applicants. The applicants and their lawyers, referring to the hospital reports recording the applicants’ injuries, further complained to the District Court about the illtreatment occurring in the police station on 14 September 2000.
16. On 28 May 2001 the Kuntsevo District Court found the applicants guilty of aggravated car theft and sentenced them to three years’ imprisonment. As regards the allegations of police brutality, the District Court noted that the investigating authority had conducted an inquiry into the applicants’ complaints about the beatings and had decided not to institute criminal proceedings because the allegations had not been proven.
17. The applicants and their lawyers appealed. In their statements of appeal they complained, inter alia, that the applicants’ conviction contravened the principle of the presumption of innocence, as the presiding judge B. had already found them guilty in her decision of 9 February 2001, that the District Court had not examined their ill-treatment complaints thoroughly, that it had not asked the investigating authorities to produce the case file relating to the inquiry into the allegations of police brutality, and that they had learnt about the prosecutor’s decision of 22 January 2001 only during the trial proceedings.
18. On 17 July 2001 the Moscow City Court upheld the conviction, reduced the applicants’ sentence to two years’ imprisonment and ordered the first applicant’s conditional release, noting that his injury, namely a compression fracture of the 1st and 2nd vertebrae, warranted his release. The City Court held that the applicants’ complaints about the beatings had been “unfounded because these allegations were examined by the prosecutor’s office and then by the [District] Court, and were correctly dismissed because they had not been proven”. It further stated that the District Court had not committed any violations of criminal procedural law.
19. The RSFSR Code of Criminal Procedure (in force until 1 July 2002, “the CCrP”) established that a criminal investigation could be initiated by an investigator on a complaint by an individual or on the investigative authorities’ own initiative, where there were reasons to believe that a crime had been committed (Articles 108 and 125). A prosecutor was responsible for overall supervision of the investigation (Articles 210 and 211). He could order specific investigative actions, transfer the case from one investigator to another or order an additional investigation. If there were no grounds to initiate a criminal investigation, the prosecutor or investigator issued a reasoned decision to that effect which had to be notified to the interested party. The decision was amenable to appeal to a higher-ranking prosecutor or to a court of general jurisdiction (Article 113).
20. An appeal against a decision of a first-instance court (including an order authorising or extending pre-trial detention) lies to a higher court. It must be lodged within ten days and examined within the same time-limit as an appeal against a judgment on the merits (Article 331 of the CCrP).
21. Under Article 59 § 3 of the CCrP a judge should not sit in a case if there are any grounds to conclude that he/she has a direct or indirect personal interest in the case. In such circumstances the judge should withdraw from the case; failing this, a party has the right to lodge a motion to challenge the judge (Article 60).
VIOLATED_ARTICLES: 3
